—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated May 29, 2002, as denied their motion to vacate the plaintiffs note of issue and certificate of readiness.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendants’ motion to vacate the note of issue and certificate of readiness upon its ordering additional pretrial discovery (see RonelBennett, Inc. v Consolidated Edison Co. of N.Y., 149 AD2d 678 [1989]; Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 122 AD2d 794 [1986]; Easley v Van Dyke, 110 AD2d 967 [1985]; Watts v Town of Gardiner, 90 AD2d 615 [1982]; 22 NYCRR 202.21 [d], [e]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.